Citation Nr: 0614962	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-05 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant, LT


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
September 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied service connection for cause of the veteran's 
death and dependency and indemnity compensation pursuant to 
the provisions of 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  The veteran died in February 2000.  The death certificate 
shows the immediate cause of death as respiratory failure due 
to or as a consequence of alveolar hemorrhage due to or as a 
consequence of acute myelogenous leukemia.  

2.  During the veteran's lifetime, service connection was 
established for psychoneurosis with dysthymia, anxiety, 
headaches, and dizziness, which was rated as 100 percent 
disabling since December 1993.  

3.  A disease or injury of in-service origins is not shown 
either to have caused or contributed to the veteran's demise.

4.  The veteran was not rated as 100 percent disabling for 10 
years prior to his death.


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).

2.  Legal entitlement to dependency and indemnity 
compensation under the provisions of Section 1318, Title 38, 
United States Code, is not established.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty to notify 
(38 U.S.C.A. § 5103(a)).  The Federal Circuit held, in 
effect, that the Board must specify what documents satisfy 
the duty to provide notice to a claimant, and that the Court 
of Appeals for Veterans Claims (Court) must, if a case is 
appealed to the Court, specifically review the Board's 
findings regarding such notice.  Considering the decisions of 
the Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

The record shows that the claimant has been informed of the 
evidence necessary to substantiate the claims on appeal.  In 
a February 2002 letter, VA informed the appellant that the 
evidence necessary to substantiate a claim for service 
connection for cause of the veteran's death requires evidence 
of the cause of death, a disease or injury in service or 
other event in service, and a relationship between the cause 
of death and service.  In a July 2003 letter, VA provided a 
more detailed notification and also informed her of the 
evidence necessary to substantiate the claim for dependency 
and indemnity compensation pursuant to 38 U.S.C.A. § 1318, 
which was evidence that the veteran was in receipt of a total 
disability evaluation for 10 years prior to his death.  It 
must be noted that the appellant is aware of the evidence 
necessary to substantiate both claims.  At a January 2006 
hearing, she argued that the veteran should have been 
provided with a 100 percent evaluation prior to 1993 so that 
he could have been 100 percent disabled for the 10 years 
prior to his death.  She acknowledged that the veteran's 
death was not related to service or his service-connected 
disability, which would indicate that she was aware that in 
order to be granted service connection for cause of the 
veteran's death, there would need to be evidence that his 
death was related to service.  

Additionally, both of these letters advised the appellant of 
the types of evidence VA would assist her in obtaining as 
well as her own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board also notes that the February 2002 letter informed 
the appellant of the need to submit any pertinent evidence in 
her possession.  For example, VA stated that she could help 
VA with her claim by "provid[ing] us with copies of any 
private treatment records you have in your possession."  It 
also asked her to submit a medical opinion from her physician 
showing that the veteran's cause of death was due to any 
condition which was service connected or otherwise related to 
his service.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant, 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.  
As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

With regard to the timing of notice, the Board notes that the 
rating decision on appeal was decided prior to enactment of 
the VCAA.  Thus, it was impossible to issue the appellant a 
letter prior to the May 2000 rating decision.  However, after 
the issuance of the 2002 and 2003 letters, the RO issued both 
a statement of the case and a supplemental statement of the 
case, where it readjudicated the claims.  Accordingly, the 
requirements the Court set out in Pelegrini with respect to 
this issue have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  VA has obtained the VA treatment 
records from 1997 to 2000.  As in this case, where there is 
no showing of an injury or illness in service or a link 
between the veteran's cause of death and his active service, 
a VA medical opinion is not necessary (and the appellant has 
stated that the veteran's death is not due to service or a 
service-connected disability).  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case, and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant or the representative.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The record reflects that VA issued her a 
letter in April 2006 addressing these elements.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Service Connection for Cause of Death

The appellant is claiming service connection for veteran's 
cause of death.  In such a claim, evidence must be presented 
that links the fatal disease to a period of military service 
or to an already service-connected disability.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2005).  Evidence must be presented showing that a service-
connected disability is either the principal or contributory 
cause of death.  A service-connected disability is the 
principal cause of death when that disability, either singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death must be causally 
connected to death and must have substantially or materially 
contributed to death; combined to cause death; or aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The veteran died in February 2000.  The Death 
Certificate lists the immediate cause of death as respiratory 
failure due to or as a consequence of alveolar hemorrhage due 
to or as a consequence of acute myelogenous leukemia.  The 
veteran was not service connected for any of these 
disabilities.  He was, however, service connected for 
psychoneurosis with dysthymia, anxiety, headaches, and 
dizziness, which was rated as 100 percent disabling since 
December 1993.  

The veteran's service medical records do not show treatment 
for any of the diseases listed above.  Therefore, based upon 
the service medical records, there is no medical evidence 
that the veteran had any of the diseases listed on the death 
certificate while in service that later caused his death.  
The Board finds that these service records have a high 
probative value because they are contemporaneous with the 
veteran's actual service.

The VA medical records associated with the claims file show 
that the veteran was first diagnosed with myelodysplastic 
syndrome in August 1998 and subsequently diagnosed with 
leukemia in December 1999, which is many years after the 
veteran's discharge from service.  Thus, this is evidence 
against a finding that leukemia was manifested to a 
compensable degree within one year following the veteran's 
discharge from service.

There is no medical opinion or other competent medical 
evidence in the record to show any relationship between the 
diseases listed in the Death Certificate and the veteran's 
period of military service.  Additionally, there is no 
competent evidence attributing any of the causes of death to 
the service-connected psychoneurosis with dysthymia, anxiety, 
headaches, and dizziness to the effect that it was the 
principal or contributory cause of death.  The appellant 
acknowledged at the January 2006 hearing that the veteran's 
death was not service connected.  Thus, she has not attempted 
to provide a lay opinion regarding the etiology of the 
veteran's death.  

For the above reasons, service connection for the cause of 
the veteran's death is not warranted, as the preponderance of 
the evidence is against the claim.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See Gilbert, 1 Vet. App. at 
55; 38 U.S.C.A. § 5107(b).

III.  Dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318

The appellant is also claiming entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1318.  Even if the 
veteran's death was not due to a service-related condition, 
dependency and indemnity compensation benefits are payable 
under certain specific circumstances if the veteran was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability which had been 
totally disabling for a specified period of time: (1) the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; (2) 
the disability was continuously rated totally disabling for a 
period of not less than five years from the date of such 
veteran's discharge or other release from active duty; or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. 
§ 3.22.

At the time of the veteran's death, he had been 100 percent 
disabled since December 1993.  Accordingly, a service-
connected disorder was not rated by VA  as totally disabling 
for a continuous period of at least 10 years immediately 
preceding death and was not continuously rated totally 
disabling for a period of not less than five years from the 
date of his discharge from active duty.  Additionally, the 
veteran was not a former prisoner of war who died after 
September 30, 1999.  

Further, the veteran was not "entitled to receive" 
compensation for service-connected disability rated totally 
disabling for a continuous period of at least 10 years 
immediately preceding his death within the meaning of the law 
because none of the circumstances specified in 38 C.F.R. §  
3.22(b) under which a veteran might have been entitled to 
receive compensation but was not in actual receipt of  
compensation is shown or alleged to be applicable in the 
present case. 

Consequently, dependency and indemnity compensation benefits 
under the provisions of  38 U.S.C.A. § 1318 are not 
warranted.  As the preponderance of the evidence is against 
the appellant's claim, the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert, 1 Vet. App. at 55; 
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for cause of the veteran's death is 
denied.

Dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318 is denied.  



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


